DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Drawings
The drawings are objected to because Figure 8 shows that flat surface is formed at element (59) however in paragraph (48) of applications PG-PUB (2021/0308441), the flat surface is disclosed as being at element (58).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs (40, 43 and 50) of applicant’s PG-PUB (2021/0308441) discloses that the drive element is formed from element (22). However, element (22) is not “in pivoted communication with said linking member” nor “has an asymmetrical outer surface”, as required by claim 1.  The examiner notes that element (50) is in pivoted communication with said linking member and has an asymmetrical outer surface. Thus, in order to expedite prosecution, the examiner has interpreted the drive element as being formed from element (50) instead of element (22). However, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses, “a drive element received by said housing and in pivoted communication with said linking member…” and further defines the drive element as comprising “at least a first rotating member having an asymmetrical outer surface”. However, it is unclear if the drive element is formed from element (22) or from element (50). Applicant’s PG-PUB (2021/0308441) discloses that the drive element is formed from element (22, see paragraphs 40, 43 and 50) and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Evans et al. (9827409) in view of Magnet (5279552) and Kilroy et al. (2015/0025549). 

In reference to claim 1, As Best Understood, Evans et al. disclose an improved rotary tattoo machine (10, Figures 1-9) with a motor (12), said rotary tattoo machine comprising: a housing (11, Figure 1), a linking member (30) secured to said housing (Figures 2 and 3), a drive element (formed from cam 21) received by said housing and in pivoted communication with said linking member (Figures 6-9) and said drive element 
[AltContent: textbox (Second surface)]	
[AltContent: textbox (Bump)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    138
    267
    media_image1.png
    Greyscale

[AltContent: textbox (First surface)][AltContent: textbox (Asymmetrical outer surface including a first surface and a second surface)]



As Best Understood, Evans et al. disclose that said first rotating member includes a first surface spaced from a second surface by a bump wherein said first and said second surfaces are asymmetrical (see figure above). 

In reference to claim 3, As Best Understood, modified Evans et al. disclose that said drive element (21) provides at least one periodic motion upon the linking member (30) during operation of said motor (Figures 6-9) and the motor can be formed as a reversible motor, as taught by Magnet and Kilroy et al. (see rejection above). 

In reference to claim 4, As Best Understood, Evans et al. disclose that said periodic motion is an oscillating motion (see Figures 6-9) and which is at least partially linear (at 82 or 83, see Figures 6-9). 

In reference to claim 5, As Best Understood, Evans et al. disclose said motor (12) is operable in a counter-clockwise direction (see arrow 81 in Figure 6) and as modified by Magnet and Kilroy et al. is formed as a reversible motor (see rejection above), such that when the motor is reversed would rotate in clockwise direction. 

In reference to claim 6, As Best Understood, Evans et al. disclose that said oscillation in said clockwise direction is different from said oscillation in said counter-clockwise direction because instead of moving from left to right (see Figures 7 and 9), the oscillation would be from right to left (see Figures 9 and 7) because the rotational 

In reference to claim 7, As Best Understood, Evans et al. disclose further comprising a follower arm (25) engageable by said first rotating member during operation of said motor (Figures, 2, and 4-9) which can be a reversible motor, as taught by Magnet and Kilroy et al. (see rejection above).

In reference to claim 8, As Best Understood, Evans et al. disclose further comprising an elongated fastener (at 35 or at 26) and a biasing member (at 52 or at 51) received by said housing wherein said elongated fastener adjusts said drive element (Figures 2 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aranyi et al. (7931660) teach that it is old and well known in the art at the time the invention was made to provide a reversible motor (24, see Column 5, Lines 10-12 and Column 11, Lines 5-17) that converts rotary motion to linear motion (Figures 10-17).  Meaker (2545208) also teaches that it is old and well known in the art at the time the invention was made to provide a reversible motor (21) that converts rotary motion to linear motion (Figure 1 and Column 2, Lines 14-18). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723